DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 29 January 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been examined.

Claim Objections

Claims 1-12 are objected to because of the following informalities:  Dependent Claims 8-12 recite dependence from “system” Claim 7 but independent Claim 7 is a method claim.  Independent Claims 1 and 7 recite: “parsing and anatomizing necessary contribution by an individual user and assigning results to the individual user” (emphasis added).  The emphasized do not make proper sentence structure/syntax/wording.  Appropriate correction is required.
  

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-12 are each focused to statutory categories, namely “system; method” sets.
Step 2A:  Prong One: Claims 1-12 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“parsing and anatomizing company goals and assigning results to employee groups; 
parsing and anatomizing necessary contribution by an individual user and assigning results to the individual user; 
collecting data on individual performance; 
initiating a machine learning algorithm and said machine learning algorithm analyzing said collected data; 
presenting behavioral interventions resulting from said machine learning algorithm analysis to a user on said user device” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-12: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally present[ing] behavioral interventions resulting from [said] machine learning algorithm analysis to a user on [said] user device.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s published Specification ¶’s 10-25) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “server; processor; user device”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 13-23, 44-48) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady Smith et al. (Grady Smith) (US 2017/0236081).

With regard to Claims 1, 7, Grady Smith teaches a system/method for providing a best way to present interventions (interactions; intervention) to an employee (enable use of modeling, machine learning, pattern matching, or other data analysis techniques to "predict" the need for a meeting, response from management, intervention by an IT department, press release, etc.; or This might enable a customer service representative to "get in front" of a problem that is likely to be faced by a customer and provide a solution in advance of being asked by the customer) (see at least paragraphs 86, 310-317), comprising: 

a data server with a data processor; a user device in communication with the data server (see at least paragraph 46); 

parsing and anatomizing company goals and assigning results to employee groups (In some organizations or groups, a network model of people and interactions may be developed and used for analysis of the operations of the organization or group.  In such models, individuals or groups may be indicated as a "node" with nodes being separated by "paths" or links.  The paths or links can be chosen to represent an attribute (such as a type or level of interactions); matrix/Project Based Models--a structure based on organizational goals or projects. Cross-functional individuals are grouped by projects they are working on and a project manager has authority over a group assigned to a project) (see at least paragraphs 55-58); 

parsing and anatomizing necessary contribution by an individual user and assigning results to the individual user (interactions and ad hoc networks may provide a basis for identifying interaction patterns that are indicative of potential problems (churn, a failure to implement a desired policy, etc.), that reflect how certain goals were 

collecting data on individual performance (one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user (such as the categories of interactions, activities, or events within an organization).; construct "predictive" models that are capable of identifying an employee that has become less engaged with their job, an employee that is showing an interest in certain projects (including some to which they may not be presently assigned), an employee that would be the "best" source of information about what was discussed at a meeting, etc. One or more of these capabilities may be based on identifying a collection of attributes common to an employee that resigns, common to an employee that appears disengaged from their responsibilities, or appear to be part of an informal decision process that occurs within the organization) (see at least paragraphs 92-94); 

initiating a machine learning algorithm and said machine learning algorithm analyzing said collected data (the accessed data may be used as an input or inputs to one or more data analysis methods or techniques.  These methods or techniques may include one or more of statistical analysis, machine learning, pattern matching, application of criteria or rules, filtering, etc. The outputs of the data analysis or modeling may be used to construct a representation of the organizational structure in terms of one or more of its interactions, information flow, or relationships) (see at least paragraphs 95-97); 

presenting behavioral interventions resulting from said machine learning algorithm analysis to a user on said user device (Finding patterns between interaction behavior and performance/productivity used to recommend employee or group development, promotions, etc. Interaction Data--Each instance of an interaction between employees/personnel is captured/recorded; This might enable use of modeling, machine learning, pattern matching, or other data analysis techniques to "predict" the need for a meeting, response from management, intervention by an IT department, press release, etc.; or This might enable a customer service representative to "get in front" of a problem that is likely to be faced by a customer and provide a solution in advance of being asked by the customer) (see at least paragraphs 172, 173, 308-317).

With regard to Claims 2, 8, Grady Smith teaches where the user device is a laptop computer, smart phone, desktop computer, tablet, or watch (see at least paragraph 46).

With regard to Claims 3, 9, Grady Smith teaches where the collected data is compared to an historical baseline (see at least paragraph 166).

With regard to Claims 4, 10, Grady Smith teaches where the behavioral interventions are presented as visualizations (see at least paragraphs 6-8, 246-248).

With regard to Claims 5, 11, Grady Smith teaches where the behavioral interventions include personalization (see at least paragraphs 6-8, 166-173, 246-248).

With regard to Claims 6, 12, Grady Smith teaches where the personalization is determined in part through gamification (see at least paragraphs 230-232).

Conclusion
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623